                     Case 1:21-cv-00206-GWC Document 12 Filed 04/15/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel

                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                 __________ District of __________

                                                      Western District of New York
                           Reinhardt                                 )
                             Plaintiff                               )
                                v.                                   )     Case No. 21-206
                        Bail Shop, LLC                               )
                            Defendant                                )
                                                      APPEARANCE OF COUNSEL

To:      The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:
         Bail Shop, LLC
                                                                                                                          .

           February 24, 2021
Date:
                                                                                             Attorney’s signature

                                                                                      Kevin M. Habberfield, Esq.
                                                                                      Printed name and bar number
                                                                                  129 N. Union Street - Second Floor
                                                                                  PO BOX 648
                                                                                  Olean, New York 14760


                                                                                                   Address

                                                                                         kevin@blhfirm.com
                                                                                               E-mail address
                                                                                               716-373-1920

                                                                                             Telephone number
                                                                                               716-373-3110

                                                                                                FAX number




            Print                        Save As...                                                                 Res
